Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 1 of 46 PagelD: 6

EXHIBIT A
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 2 of 46 PagelD: 7

EXHIBIT A - ORIGINAL
COMPLAINT
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 3 of 46 PagelD: 8
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 1 of 15 Trans ID: LCV20211135619

COSTELLO & MAINS, LLC
By: Kevin M. Costello
Attorney I.D. No. 024411991
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

LEVITICUS GILLIS, : SUPERIOR COURT OF NEW JERSEY
: GLOUCESTER COUNTY - LAW DIV.
Plaintiff,
CIVIL ACTION
VS.
AW HOLDINGS, LLC d/b/a : DOCKET NO:

BENCHMARK HUMAN SERVICES; and
JOHN DOES 1-5 AND 6-10,
COMPLAINT AND JURY DEMAND
Defendants.

 

Plaintiff, Leviticus Gillis, residing in Vineland, New Jersey, by way of Complaint against

the Defendants, says:
Preliminary Statement

This Complaint arises under the New Jersey Law Against Discrimination (“LAD”),
alleging harassment and discrimination based on race, gender, disability and perception of
disability as well as reprisal, and under the Families First Coronavirus Relief Act (“FFCRA”),
alleging retaliation.

Identification of Parties
1. Plaintiff Leviticus Gillis is, at all relevant times herein, an African-American

woman and a resident of the State of New Jersey and was an employee of the Defendants.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 4 of 46 PagelD: 9
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 2 of 15 Trans ID: LCV20211135619

2. Defendant AW Holdings, LLC d/b/a Benchmark Human Services (“Benchmark”),
is, at all relevant times herein, an entity conducting business at 700 Second Street, Suite H,
Swedesboro, New Jersey, 08085, and was Plaintiff's employer.

3, Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or
entities who, on the basis of their direct acts or on the basis of respondeat superior, are
answerable to the Plaintiff for the acts set forth herein.

General Allegations

4, Prior to July 2019, Plaintiff was working as a Group Manager for Benchmark’s
predecessor, Bellwether Behavioral Health, and was retained in this position when Benchmark
took over for Bellwether Behavioral Health on or about July 1, 2019.

5, At all times, Plaintiff performed up to and/or beyond the reasonable expectations
of her employer.

6. Following Benchmark’s takeover of Bellwether, Benchmark’s Regional Director,
Christopher Diehl, made several harassing comments based on the Plaintiff's race (A frican-
American) and gender (female), as follows:

a. On or about July 19, 2019, Diehl! said that he did not want to take over
management of a group home Plaintiff was managing unless a male employee was managing it;

b. In or about April 2020, at a meeting with Plaintiff and another manager,
Diehl asked Plaintiff how many “baby fathers” Plaintiff had;

c. In or around summer 2020, after Plaintiff had reported an employee or
gossiping, at a management team meeting, Dichl commented that women gossip and men do not;

d. When Dieh! was confronted of the sexist nature of this comment, he

merely replied, “whatever”;
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 5 of 46 PagelD: 10
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 3 of 15 Trans ID: LCV20211135619

€. In or around November 2020, when Plaintiff required medical leave for
her positive COVID-19 illness and co-morbid high blood pressure condition, Diehl commented
that Plaintiff was “just taking off whenever [she] felt like it” without giving an explanation;
f. In December 2020, Diehl dodged Plaintiff's questions about a promotion
she had been promised;
g. In or around May 2020, Diehl made comments to Plaintiff mocking her
about “how difficult it must be to be a single mom”;
h. In fall/winter 2020, Diehl! engaged in a campaign of micro-managing
Plaintiff and harassed her managers and staff for information regarding Plaintiff.
7. The above harassment was continuous, regular and ongoing such that it is all
actionable under the continuing violation doctrine.
8. The above harassment was severe and/or pervasive.
oO The above harassing conduct was motivated by and because of, jointly and/or
individually, race and gender.
10. The harassment was such that a reasonable person in the same or similar
circumstances would have found the work environment to have become hostile and/or
intimidating and/or abusive.

11. The workplace did so alter for Plaintiff.

12. Diehl was a member of Defendants’ upper management as that term is defined
under the LAD.
13. In objecting to Diehl’s sexist comments made at the management team meeting in

summer 2020, Plaintiff engaged in protected conduct under the LAD.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 6 of 46 PagelD: 11
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 4 of 15 Trans ID: LCV20211135619

14. In or about November 2019, Defendants promoted Plaintiff from her group
manager position to the position of Program Coordinator.

15. On or about October 8, 2020, Plaintiff met with Defendants’ Vice President,
David Ross, who told Plaintiff that she would be receiving a substantial raise in salary and that
she would be promoted, first as an acting Director for another employee, who was out on
maternity leave, and then to become the permanent Senior Program Coordinator, once the
Director returned from her leave.

16. In November 2020, Plaintiff became ill and tested positive for COVID-19,
requiring her to take medical leave.

17, Plaintiff initially agreed to work from home as she could even while ill, however,
Diehl made demands on Plaintiff's time that did not permit her to cover from her COVID-19
illness.

18. As Plaintiff's symptoms persisted, including co-morbid high blood pressure, her
doctor advised that she refrain from working completely for two weeks.

19. Plaintiff provided her medical documentation to Defendants, who were thus
aware of Plaintiff's need for reasonable accommodation to treat for and recover from her
COVID-19-related disability and co-morbid disability of high blood pressure exacerbated by her
her COVID-19 illness.

20. — Following Plaintiffs provision of her medical documentation, Dich] began to
send Plaintiff numerous work-related emails despite knowing of Plaintiff's medical condition
and request for medical leave.

21. By requesting medical leave for her COVID-19 illness and high blood pressure,

Plaintiff engaged in protected activity under both the FFCRA and LAD.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 7 of 46 PagelD: 12
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 5 of 15 Trans ID: LCV20211135619

22. Upon Plaintiff's return to work after her recovery in December 2020, she
discovered that a male employee who had been hired only 45 days earlier had been given the
promotion that Plaintiff had been promised by Vice President Ross prior to her medical leave.

23. In addition, Diehl reduced the amount of Plaintiff's bonus following her medical
leave because a male employee had submitted his paperwork late, despite Plaintiff's having
previously reported this late paperwork repeatedly to Diehl.

24. Diehl further exhibited his bias against African-American and female employees
in January 2021 when there was a mix-up with an African-American female applicant’s finger
printing process and Diehl commented, “do you think she has something to hide?”

25. In late 2020, Plaintiff began to complain about Diehl’s harassing and
discriminatory conduct to Defendant’s corporate office, including the Human Resources
Department.

26. Plaintiff thus engaged in further protected conduct under the LAD in complaining
about Diehl’s gender- and race-based harassment and discrimination.

27. Despite Plaintiff's complaints, Defendants failed to take prompt, remedial action
to investigation and/or address Diehl’s conduct and/or to prevent further harassment and
discrimination.

28. Indeed, Diehl, plaintiffs harasser, attempted to meet with Plaintiff privately on or
about January 12, 2021 after he learned of her complaints made to the corporate office.

29. As aresult of the ongoing harassment, discrimination and retaliation Plaintiff
endured, Plaintiff's employment became so unbearable that no reasonable person in the same or

similar circumstances would have remained in the same.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 8 of 46 PagelD: 13
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 6 of 15 Trans ID: LCV20211135619

30. Plaintiff was thus constructively discharged from her employment with
Defendants on or about January 19, 2021.

31. Even after her constructive discharge, Diehl engaged in further retaliation against
Plaintiff by attempting to contact Plaintiff's new employer after he discovered that she had

applied to work there.

32. The harassment and adverse employment actions described above were violations
of the LAD.
33. The harassing conduct described above was based on gender and/or race, jointly

and/or singly, or as part of a mixed motive, and thus constituted illegal conduct under the LAD.

34. | The adverse employment actions described above were motivated in whole or in
part by Plaintiff's race, African-American.

35, In addition and/or in the alternative, the adverse employment actions described
above were motivated in whole or in part by Plaintiff's gender, female.

36. In addition and/or in the alternative, the adverse employment actions described
above were motivated, in whole or in part, by Plaintiff's disability.

37. In addition and/or in the alternative, the adverse employment actions described
above were motivated, in whole or in part, by Defendants’ perception of Plaintiff's disability.

38. In addition and/or in the alternative, the adverse employment actions described
above were motivated, in whole or in part, by Plaintiff's protected activity under the LAD.

39, At all times relevant herein, Plaintiff was eligible for leave under the FFCRA.

40. Atall times relevant herein, Defendants were covered employers under the

FFCRA.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 9 of 46 PagelD: 14
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 7 of 15 Trans ID: LCV20211135619

41.  Plaintiff’s leave in November 2020 was protected under the rights provided by the
FFCRA for Plaintiff's care of her own serious illness from COVID-19.

42. In addition and/or in the alternative to the motivations described above, the
adverse employment actions described above were motivated by Plaintiff's protected activity in
exercising her rights under the FFCRA.

43, As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and
non-economic harm.

44. Because the actions Defendants were undertaken by members of upper
management and/or member of upper management were willfully indifferent to the same and

because those actions were especially egregious, punitive damages are warranted.

COUNT I
Racial Harassment — LAD

45. Plaintiff hereby repeats and re-alleges paragraphs | through 44, as though fully
set forth herein.

46. For the reasons set forth above, Defendants are liable to Plaintiff for unlawful
racial harassment in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 10 of 46 PagelD: 15
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 8 of 15 Trans ID: LCV20211135619

COUNT II

Gender Harassment — LAD

47. Plaintiff hereby repeats and re-alleges paragraphs | through 46, as though fully
set forth herein.

48. For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
gender harassment in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

COUNT III
Race Discrimination — LAD

49, Plaintiff hereby repeats and re-alleges paragraphs | through 48, as though fully
set forth herein.

50. For the reasons set forth above, the Defendants are liable to Plaintiff for race
discrimination in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 11 of 46 PagelD: 16
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 9 of 15 Trans ID; LCV20211135619

COUNT IV

Gender Discrimination — LAD

51. Plaintiff hereby repeats and re-alleges paragraphs | through 50, as though fully
set forth herein.

52. For the reasons set forth above, the Defendants are liable to Plaintiff for gender
discrimination in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

COUNT V

Disability Discrimination — LAD

53. Plaintiff hereby repeats and re-alleges paragraphs | through 52, as though fully
set forth herein.

54. For the reasons set forth above, the Defendants are liable to Plaintiff for disability
discrimination in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 12 of 46 PagelD: 17
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 10 of 15 Trans ID: LCV20211135619

COUNT VI

Perception of Disability Discrimination - LAD

55. Plaintiff hereby repeats and re-alleges paragraphs | through 54, as though fully
set forth herein.

56. For the reasons set forth above, the Defendants are liable to Plaintiff for
perception of disability discrimination in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

COUNT VII
Reprisal — LAD

57. Plaintiff hereby repeats and re-alleges paragraphs | through 56, as though fully
set forth herein.

58. For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
retaliation in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

10
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 13 of 46 PagelD: 18
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 11 of 15 Trans ID: LCV20211135619

COUNT VIII

Constructive Discharge — LAD

59, Plaintiff hereby repeats and re-alleges paragraphs | through 58, as though fully
set forth herein.

60. For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
constructive discharge in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

COUNT IX

Retaliation — FFCRA

61. Plaintiff hereby repeats and re-alleges paragraphs | through 60, as though fully
set forth herein.

62. For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
retaliation in violation of the FFCRA.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, liquidated damages, interest, cost of suit,
attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

reinstatement, and any other relief the Court deems equitable and just.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 14 of 46 PagelD: 19
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 12 of 15 Trans ID: LCV20211135619

COUNT X

Request for Equitable Relief

63. Plaintiff hereby repeats and re-alleges paragraphs | through 62 as though fully set

forth herein.

64. Plaintiff requests the following equitable remedies and relief in this matter.

65. Plaintiff requests a declaration by this Court that the practices contested herein

violate New Jersey and federal law as set forth herein.

66. Plaintiff requests that this Court order the Defendants to cease and desist all
conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.

67. To the extent that Plaintiff was separated from employment and to the extent that
the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back

pay and front pay.

68. Plaintiff requests, that in the event that equitable reinstatement and/or equitable
back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the Plaintiff.

69. Plaintiff requests that the Court equitably order the Defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.

70. ~~ Plaintiff requests that the Court order the Defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 15 of 46 PagelD: 20
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 13 of 15 Trans ID: LCV20211135619

71. — Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, punitive damages, liquidated damages,
interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front

pay, equitable reinstatement, and any other relief the Court deems equitable and just.

COSTELLO & MAINS, LLC

By: _ 4/ Kevin M. Costello
Dated: May 5, 2021 Kevin M. Costello
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 16 of 46 PagelD: 21
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 14 of 15 Trans ID: LCV20211135619

DEMAND TO PRESERVE EVIDENCE
I. All Defendants are hereby directed and demanded to preserve all physical and
electronic information pertaining in any way to Plaintiff's employment, to Plaintiff's cause of
action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,
but not limited to, electronic data storage, closed circuit TV footages, digital images, computer
images, cache memory, searchable data, emails, spread sheets, employment files, memos, text
messages and any and all online social or work related websites, entries on social networking
sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information
and/or data and/or things and/or documents which may be relevant to any claim or defense in this
litigation.
2. Failure to do so will result in separate claims for spoliation of evidence and/or for
appropriate adverse inferences,
COSTELLO & MAINS, LLC
By: __4/ Kevin M. Costello
Kevin M. Costello
JURY DEMAND
Plaintiff hereby demands a trial by jury.

COSTELLO & MAINS, LLC

By: /s/ Kevin M, Costello
Kevin M. Costello
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 17 of 46 PagelD: 22
GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 15 of 15 Trans ID: LCV20211135619

RULE 4:5-1 CERTIFICATION
l. I am licensed to practice law in New Jersey and am responsible for the captioned
matter.
2s I am aware of no other matter currently filed or pending in any court in any
jurisdiction which may affect the parties or matters described herein.

COSTELLO & MAINS, LLC

By: _ 4/ Kevin M. Costello
Kevin M. Costello

DESIGNATION OF TRIAL COUNSEL
Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

COSTELLO & MAINS, LLC

By: /sf Kevin M. Costello
Kevin M. Costello
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 18 of 46 PagelD: 23

EXHIBIT A - SUMMONS
AND AMENDED
COMPLAINT
 

Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 19 of 46 PagelD: 24

COSTELLO & MAINS, LLC
By: Minam S, Edelstein
Attomey ID, No, 037612006
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

SUPERIOR COURT OF NEW JERSEY
GLOUCESTER COUNTY - LAW DIV.

LEVITICUS GILLIS,

Plaintiff,
CIVLL ACTION
VS,

A.W. HOLDINGS LLC d/b/a
BENCHMARK HUMAN SERVICES and
JOHN DOES 1-5 AND 6-10,

DOCKET NO; GLO-L-501-21

Defendants. SUMMONS

From The State of New Jersey to the Defendant Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www. judiciary,state.nj.us/pro
sé/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
State of New Jersey and a completed Case Information Statement (available from the deputy
clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
also send a copy of your answer or motion to plaintiffs’ attomey whose name and address appear
above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a
Judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
the judgment.
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 20 of 46 PagelD: 25
GLO-L-000501-21 06/22/2021 5:36:39 PM Pg 1 of 1 Trans ID: LCV20211497984

LEVITICUS GILLIS Plaintiff Superlor Court of New Jersey
vs. Law Division
AW HOLDINGS, LLC D/B/A BENCHMARK Defendant Gloucester County

HUMAN SERVICES, ET AL

Person to be served (Name & Address):

Docket Number: GLO-L-000501-21

AFFIDAVIT OF SERVICE

   

A.W. HOLDINGS LLC D/B/A BENCHMARK HUMAN SERVICES

 

 

 

 

 

 

C/O CT CORPORATION SYSTEM ; ‘
820 BEAR TAVERN ROAD (For Use by Private Service)
WEST TRENTON, NJ 08628 |

Attorney: | | |

KEVIN COSTELLO, ESQ. ST$2021016968

Cost of Service pursuant to R. 4:4-3(c)
$

Papers Served: Letter, Summons, First Amended Complaint, Demand to Preserve Evidence, Rule 4:5-1 Certification, CIS, Track
Assignment Notice, Plaintiff's First Set of Intarrogatories Directed to Defendants, Plaintiff's First Request For Production Of
Documents, Certification and Lawyers Referral List

Service Data:

Served Successfully__X Not Served Date: 6/9/2021 Time:.9:36.am Attempts:

 

Delivered a copy to him / her personally Name of Person Served and relationship / title:
Left a copy with a competent household
member over 14 years of age residing
therein

Athalia Alvarenga

Managing Agent At R A Office
x Left a copy with a person authorized to
accept service, 6.9. managing agent,
registered agent, etc.
Description of Person Accepting Service:

Sex: F Age:_32 Height:5'3"_ Weight:_160_ Skin Color. Brown Hair Color. Dark Brown

 

Comments or Remarks:

Server Data:

1, Sharon McCabe Villa, was at the time of service a
competent adult not having a direct Interest in t
litigation. 1 declare under penalty of perjury thay the

EN

   

Rose Chirichello TATUS, LLC
: NOTARY PUBLIC STA pi
State of New Jermny og | Bayville, NJ 08721
Ye Commession Expires fi (908) 688-1414
Our Job Seria} Number: STS-2021016968
Baye Ref: NA
 

 

Case 1:21-cv-13430-RBK-KMW_ Document 1-2 Filed 07/08/21 Page 21 of 46 PagelD: 26

COSTELLO & MAINS, LLC
By: Minam S, Edelstein
Attorney LD. No. 037612006
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

! SUPERIOR COURT OF NEW JERSEY
GLOUCESTER COUNTY - LAW DIV,

LEVITICUS GILLIS,

Plaintiff,
CIVIL ACTION
VS.

A.W. HOLDINGS LLC d/b/a
BENCHMARK HUMAN SERVICES and :
JOHN DOES 1-5 AND 6-10,

DOCKET NO: GLO-L-501-21

Defendants. : SUMMONS

 

From The State of New Jersey to the Defendant Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
se/10153_deptyclerklawref.pdf) If the complaint is one in foreclosure, then you must file your
wniten answer or motion and proof of service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971, A filing fee payable to the Treasurer,
State of New Jersey and a completed Case Information Statement (available from the deputy
clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
also send a copy of your answer or motion to plaintiffs’ attomey whose name and address appear
above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense,

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
the judgment.

 
Case 1:21-cv-13430-RBK-KMW__Document 1-2 Filed 07/08/21 Page 22 of 46 PagelD: 27

If you cannot afford an attorney, you may call the Legal Services office in the county where
you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
| obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
contact information for local Legal Services Offices and Lawyer Referral Services is available in
the Civil Division Management Office in the county listed above and online at
http://www judiciary.state.nj.us/prose/10153_deptyclerklawref pdf

 

Clerk of the Superior Court
DATED: June 7, 2021

Name of Defendant to be Served: A.W. Holdings LLC d/b/a Benchmark Human
| Services
j Address of Defendant to be Served: c/o CT Corporation System

820 Bear Tavern Road

|

| /sl_Michelle M, Smith
West Trenton, NJ 08628

|

 

 
 

ATLANTIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Direct Filing

1201 Bacharach Blvd., First Fl.
Atlantic City, NJ 08401 |

BERGEN COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Room 115

Justice Center, 10 Main St.
Hackensack, NJ 0760]

BURLINGTON COUNTY:
Deputy Clerk of the Superior Court
Central Processing Office

Altn; Judicial Intake

First Fl, Courts Facility

49 Rancocas Road

Mt. Holly, NJ 08060

CAMDEN COUNTY:

Deputy Clerk of the Superior Court
Civil) Processing Office

HaJ) of Justice

I" FL, Suite 150

101 South 5" Street

Camden, NJ 08103

CAPE MAY COUNTY:

Deputy Clerk of the Superior Court
9'N. Main Street

Cape May Courthouse, NJ 08210

CUMBERLAND COUNTY:
Deputy Clerk of the Superior Court
Civi) Case Management Office
Broad & Fnyette Streets

P.O, Box 10

Bridgeton, NJ 08302

ESSEX COUNTY:

Deputy Clerk of the Superior Court
Civil Customer Service

Hal! of Records, Room 20!

465 Dr, Martin Luther King Jr. Blvd,

Newark, NJ 07102

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office
Attn: Intake

First Fl, Court House

Woodbury, NJ 08096

HUDSON COUNTY:

Deputy Clerk of the Superior Court
Superior Court, Civil Records Dept,
Brennan Court House — |* Floor
583 Newark Avenue

Jersey City, NJ 07306

Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 23 of 46 PagelD: 28

LAWYER REFERRAL
(609) 345-3444
LEGAL SERVICES
(609) 348-4200

LAWYER REFERRAL
(201) 488-0044
LEGAL SERVICES
(201) 487-2166

LAWYER REFERRAL
(609) 261-4862
LEGAL SERVICES
(800) 496-4570

LAWYER REFERRAL
(856) 964-4520
LEGAL SERVICES
(856) 964-2010

LAWYER REFERRAL
(609) 463-0313
LEGAL SERVICES
(609) 465-3001

LAWYER REFERRAL
(856) 692-6207
LEGAL SERVICES
(856) 451-0003

LAWYER REFERRAL
(973) 622-6204
LEGAL SERVICES
(973) 624-4500

LAWYER REFERRAL
(856) B4B-4589
LEGAL SERVICES
(B56) 848-5360

LAWYER REFERRAL
(201) 798-2727
LEGAL SERVICES
(201) 792-6363

 
 

 

HUNTERDON COUNTY:
Deputy Clerk of the Superior Court
Civil Division

65 Park Avenue

Flemingion, NJ 08822

MERCER COUNTY:

Deputy Clerk of the Superior Court
Local Filing Office, Courthouse
175 S. Broad Street, P.O. Box 8068
Trenton, NJ 08650

MIDDLESEX COUNTY:
Deputy Clerk of the Superior Court
Middlesex Vicinaze

2" Floor— Tower

56 Paterson Street

New Bninswick, NJ 08903

MONMOUTH COUNTY:
Deputy Clerk of the Superior Court
Court House

71 Monument Park

P.O. Box 1269

Freehold, NJ 07728

MORRIS COUNTY:

Deputy Clerk of the Superior Court
Civil Division

Washington and Court Streets

P.O, Box 910

Morristown, NJ 07963

OCEAN COUNTY:

Deputy Clerk of the Superior Court
Court House, Room }19

118 Washington Street

Toms River, NJ 08754

PASSAIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division

Court House

77 Hamilton Street

Paterson, NJ 07505

SALEM COUNTY:

Deputy Clerk of the Superior Court
92 Market Street

P.O. Bax 29

Salem, NJ 08079

SOMERSET COUNTY:

Deputy Clerk of the Superior Court
Civil Division

P.O, Box 3000

40 North Bridge Street

Somerville, NJ 08876

SUSSEX COUNTY:

Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street

Newton, NJ 07860

Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 24 of 46 PagelD: 29

LAWYER REFERRAL
(908) 735-2611

LEGAL SERVICES
(908) 782-7979

LAWYER REFERRAL
(609) 585-6200
LEGAL SERVICES
(609) 695-6249

LAWYER REFERRAL
(732) 828-0053
LEGAL SERVICES
(732) 866-0020

LAWYER REFERRAL
(732) 431-5544
LEGAL SERVICES
(712) 866-0020

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
(973) 285-6911

LAWYER REFERRAL
(732) 240-3666
LEGAL SERVICES
(732) 341-2727

LAWYER REFERRAL
(973) 278-9223
LEGAL SERVICES
(973) 523-2900

LAWYER REFERRAL
(856) 678-8363
LEGAL SERVICES
(856) 451-0003

LAWYER REFERRAL
(908) 685-2323
LEGAL SERVICES
(908) 231-0840

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
(973) 383-7400

 
Case 1:21-cv-13430-RBK-KMW_ Document 1-2 Filed 07/08/21 Page 25 of 46 PagelD. 30

UNION COUNTY: LAWYER REFERRAL
Deputy Clerk of the Superior Court (908) 353-4715

\* FL, Court House : LEGAL SERVICES

2 Broad Street (908) 354-4040
Elizabeth, NJ 07207

WARREN COUNTY: LAWYER REFERRAL
Deputy Clerk of the Superior Court (973) 267-5882

Civil Division Office LEGAL SERVICES
Court House (973) 475-2010

413 Second Street
Belvedere, NJ 07823

 

 

 
 

 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 1 of 15 Trans ID: LCV20211359024

COSTELLO & MAINS, LLC
By: Kevin M, Costello
Attorney I.D, No. 024411991
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attorneys for Plaintiff

 

LEVITICUS GILLIS, : SUPERIOR COURT OF NEW JERSEY
: GLOUCESTER COUNTY - LAW DIV.
Plaintiff,
CIVIL ACTION
V8,
A.W. HOLDINGS LLC d/b/a : DOCKET NO: GLO-L-501-21

BENCHMARK HUMAN SERVICES and
JOHN DOES 1-5 AND 6-10,

: FIRST AMENDED COMPLAINT AND
Defendants, : JURY DEMAND

 

Plaintiff, Leviticus Gillis, residing in Vineland, New Jersey, by way of Amended
Complaint against the Defendants, says:
Preliminary Statement
This action arises under the New Jersey Law Against Discrimination (“LAD”), alleging
harassment and discrimination based on race, gender, disability and perception of disability as
well as reprisal, and under the Families First Coronavirus Relief Act (“FFCRA”), alleging
retaliation,
Reason for Amendment
To correct spelling of Defendant’s name.
Identification of Parties
1, Plaintiff Leviticus Gillis is, at all relevant times herein, an African-American

woman and a resident of the State of New Jersey and was an employee of the Defendants.

 
 

 

 

Case 1:21-cv-13430-RBK-KMW__ Document 1-2 Filed 07/08/21 Page 27 of 46 Pagel De

GLO-L-000501-21 06/03/2024 3:49:46 PM Pg 2 of 15 Trans ID; LCV20211359024

2.. Defendant A.W. Holdings LLC d/b/a Benchmark Human Services
(“Benchmark”), is, at all relevant times herein, an entity conducting business at 700 Second
Street, Suite H, Swedesboro, New Jersey, 08085, and was Plaintiff's employer.

3, Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or
entities who, on the basis of their direct acts or on the basis of respondeat superior, are
answerable to the Plaintiff for the acts set forth herein,

General Allegations

4, Prior to July 2019, Plaintiff was working as a Group Manager for Benchmark’s
predecessor, Bellwether Behavioral Health, and was retained in this position when Benchmark
took over for Bellwether Behavioral Health on or about July 1, 2019.

5. At all times, Plaintiff performed up to and/or beyond the reasonable expectations
of her employer.

6. Following Benchmark’s takeover of Bellwether, Benchmark’s Regional Director,

Christopher Diehl, made several harassing comments based on the Plaintiff’s race (Afncan-

. American) and gender (female), as follows:

a, On or about July 19, 2019, Diebl said that he did not want to take over
management of a group home Plaintiff was managing unless a male employee was managing it;

b. In or about April 2020, at a meeting with Plaintiff and another manager,
Diehl asked Plaintiff how many “baby fathers” Plaintiff had;

c, In or around summer 2020, after Plaintiff had reported an employee or
gossiping, at a management team meeting, Diehl commented that women gossip and men do not;

d. When Diehl was confronted of the sexist nature of this comment, he

merely replied, “whatever”:
Case 1:21-cv-13430-RBK-KMW__Document 1-2 Filed 07/08/21 Page 28 of 46 PagelD. 33

| . GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 3 of 15 Trans ID: LCV20211359024

 

e, In or around November 2020, when Plaintiff required medical leave for
her positive COVID-19 illness and co-morbid high blood pressure condition, Diehl commented
that Plaintiff was “just taking off whenever [she] felt like it” without eiinesan explanation;

£ In December 2020, Diehl dodged Plaintiff's questions about a promotion

she had been promised;

g. In or around May 2020, Diehl made comments to Plaintiff mocking her |

about “how difficult it must be to be a single mom”;
h. In fall/winter 2020, Diehl engaged in a campaign of micro-managing
| | Plaintiff and harassed her managers and staff for information regarding Plaintiff,
| 7. The above harassment was continuous, regular and ongoing such that it is all
actionable under the continuing violation doctrine,
&, The above harassment was severe and/or pervasive,

9. The above harassing conduct was motivated by and because of, jointly and/or
individually, race and gender,

10. The harassment was such that a reasonable person in the same or similar
circumstances would have found the work environment to have become hostile and/or
intimidating and/or abusive,

11, The workplace did so alter for Plaintiff.

12. Diehl was a member of Defendants’ upper management as that term is defmed
under the LAD.

13. — In objecting to Dieh]’s sexist comments made at the management team meeting in

summer 2020, Plaintiff engaged in protected conduct under the LAD.

 

 
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 29 of 46 PagelD. 34

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 4 of 15 Trans ID: LCV20211359024

14. In or about November 2019, Defendants promoted Plaintiff from her group
manager position to the position of Program Coordinator.
| | 15, On or about October 8, 2020, Plaintiff met with Defendants’ Vice President,
| David Ross, who told Plaintiff that she would be receiving a substantial raise in salary and that
she would be promoted, first as an acting Director for another employee, who was out on
| maternity leave, and then to become the permanent Senior Program Coordinator, once the
Director retumed from her leave.
! 16. In November 2020, Plaintiff became ill and tested positive for COVID-19,
requiring her to take medical leave.
17. Plaintiff initially agreed to work from home as she could even while ill, however,
Diehl made demands on Plaintiff's time that did not permit her to cover from her COVID-19
illness.
| 18. As Plaintiff's symptoms persisted, including co-morbid high blood pressure, her
doctor advised that she refrain from working completely for two weeks.
19, Plaintiff provided her medical documentation to Defendants, who were thus
aware of Plaintiff's need for reasonable accommodation to treat for and recover from her

COVID-19-related disability and co-morbid disability of high blood pressure exacerbated by her

 

her COVID-19 illness,

20. —- Following Plaintiff's provision of her medical documentation, Diehl began to
send Plaintiff numerous work-related emails despite knowing of Plaintiff's medical condition
and request for medical leave.

21. By requesting medical leave for her COVID-19 illness and high blood pressure,

Plaintiff engaged in protected activity under both the FFCRA and LAD.

 

 
 

 

 

Case _1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/03/21, Page 30 of 46 Poe 8 ees

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 5 of 15 Trans ID; LCV20211359024

22. Upon Plaintiff's return to work after her recovery in December 2020, she
discovered that a male employee who had been hired only 45 days earlier had been given the
promotion that Plaintiff had been promised by Vice President Ross prior to her medica] leave.

23. In addition, Diehl reduced the amount of Plaintiff's bonus following her medical
leave because a male employee had submitted his paperwork late, despite Plaintiff's having
previously reported this late paperwork repeatedly to Diehl.

24. Diehl further exhibited his bias against African-American and female employees
in January 2021 when there was a mix-up with an African-American female apphicant’s finger
printing process and Dieh! commented, “do you think she has something to hide?”

25, In Jate 2020, Plaintiff began to complain about Diehl’s harassing and
discriminatory conduct to Defendant's corporate office, including the Human Resources
Department.

26. Plaintiff thus engaged in further protected conduct under the LAD in complaining
about Diehl’s gender- and race-based harassment and discrimination.

27. Despite Plaintiff's complaints, Defendants failed to take prompt, remedial action
to investigation and/or address Dieh]’s conduct and/or to prevent further harassment and
discrimination,

28, Indeed, Diehl, plaintiff's harasser, attempted to meet with Plaintiff privately on or
about January 12, 2021 after he learned of her complaints made to the corporate office.

29, As aresult of the ongoing harassment, discrimination and retaliation Plaintiff
endured, Plaintiff's employment became so unbearable that no reasonable person in the same or

similar circumstances would have remained in the same.

 
 

 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 6 of 15 Trans ID; LCV20211359024

30. Plaintiff was thus constructively discharged from her employment with
Defendants on or about January 19, 2021.

31. Even after her constructive discharge, Dieh] engaged in further retaliation against
Plaintiff by attempting to contact Plaintiffs new employer-after he discovered that she had
applied to work there.

32. The harassment and adverse employment actions described above were violations
of the LAD.

33. The harassing conduct described above was based a gender and/or race, jointly
and/or singly, or as part of a mixed motive, and thus constituted illegal conduct under the LAD.

34, The adverse employment actions described above were motivated in whole or in
part by Plaintiff's race, African-American.

35. In addition and/or in the alternative, the adverse employment actions described
above were motivated in whole or in part by Plaintiff's gender, female.

36. In addition and/or in the alternative, the adverse employment actions described
above were motivated, in whole or in part, by Plaintiff's disability.

37, In addition and/or in the alternative, the adverse employment actions described
above were motivated, in whole or in part, by Defendants’ perception of Plaintiff's disability.

38. In addition and/or in the alternative, the adverse employment actions described
above were motivated, a whole or in part, by Plaintiff's protected activity under the LAD.

39, At all times relevant herein, Plaintiff was eligible for leave under the FFCRA.,

40. At all times relevant herein, Defendants were covered employers under the

FFCRA.

 
 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 7 of 15 Trans ID: LCV20211359024

41. Plaintiff's leave in November 2020 was protected under the rights provided by the
FFCRA for Plaintiff's care of her own serious illness from COVID-19.

42, In addition and/or in the alternative to the motivations described above, the
adverse employment actions described above were motivated by Plaintiff's protected activity in
exercising her rights under the FFCRA.

43. Asaresult of Defendant’s unlawful conduct, Plaintiff bas suffered economic and
non-economic harm,

44, Because the actions Defendants were undertaken by members of upper
management and/or member of upper management were willfully indifferent to the same and
because those actions were especially egregious, punitive damages are warranted,

COUNT I
Racial Harassment —- LAD

45, Plaintiff hereby repeats and re-alleges paragraphs | through 44, as though fully
set forth herein.

46, For the reasons set forth above, Defendants are liable to Plaintiff for unlawful
racial harassment in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
m the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

 
Case 1:21-cv-13430-RBK-KMW__Document 1-2 Filed 07/08/21 Page 33 of 46 PagelD. 38 i

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 8 of 15 Trans ID; LCV20211359024

COUNT II
Gender Harassment ~ LAD
47. . Plaintiff hereby repeats and re-alleges paragraphs | through 46, as though. fully
set forth herein.

48, For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful

 

|
|
|
gender harassment in violation of the LAD.
|

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

in the alternative, together with economic compensatory damages, non-economic compensatory

damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,

equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court |
deems equitable and just.
COUNT II
| ° Race Discrimination - LAD

| 49, Plaintiff hereby repeats and re-alleges paragraphs | through 48, as though fully

 

| set forth herein,
| 50, For the reasons set forth above, the Defendants are liable to Plaintiff for race
| discrimination in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attomeys’ fees, enhanced attomeys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

 

 
Case 1:21-cv-13430-RBK-KMW__Document 1-2 Filed 07/08/21 Page 34 of 46 PagelDi 39

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 9 of 15 Trans ID: LCV20211359024

COUNT IV

Gender Discrimination - LAD
51. Plaintiff hereby repeats and re-alleges paragraphs | through 50, as though fully

set forth herein.

 

52. For the reasons set forth above, the Defendants are liable to Plaintiff for gender

discrimination in violation of the LAD,

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court
deems equitable and just.

COUNT V

Disability Discrimination — LAD
53, Plaintiff hereby repeats and re-alleges paragraphs | through 52, as though fully
set forth herein.
54, For the reasons set forth above, the Defendants are liable to Plaintiff for disability

discrimination in violation of the LAD,

 

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
| damages, punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

deems equitable and just.

 

 
Case 1.21-cv-13430-RBK-KMW. Document 1-2 Filed 07/08/21 Page 33046 Pagel 40

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 10 of 15 Trans ID: LCV20211359024

COUNT VI

Perception of Disability Discrimination — LAD

55. Plaintiff hereby repeats and re-alleges paragraphs | through 54, as though fully
set forth herein.

56. For the reasons set forth above, the Defendants are liable to Plaintiff for
perception of disability discrimination in violation of the LAD,

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
darmages, punitive damages, interest, cost of suit, attomeys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court
deems equitable and just.

COUNT VII

 

Reprisal — LAD

57, Plaintiff hereby repeats and re-alleges paragraphs | through 56, as though fully
set forth herein. |

58, For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
retaliation in violation of the LAD.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attomeys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court

| deems equitable and just,

10

 

 
Case _1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/03/21 Page 36 of to Pe A st

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 11 of 15 Trans ID: LCV20211359024

COUNT VITI

Constructive Discharge —- LAD

59. Plaintiff hereby repeats and re-alleges paragraphs | through 58, as though fully
set forth herein.

60, For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
constructive discharge in violation of the LAD,

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with economic compensatory damages, non-economic compensatory
damages, punitive damages, interest, cost of suit, attormeys’ fees, enhanced attorneys’ fees,
equitable back pay, equitable front pay, equitable reinstatement, and any other relief the Court
deems equitable and just.

COUNT IX
Retaliation - FFCRA

61, Plaintiff hereby repeats and re-alleges paragraphs | through 60, as thou gh fully
set forth herein.

62. For the reasons set forth above, the Defendants are liable to Plaintiff for unlawful
retaliation in violation of the FFCRA.

WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, liquidated damages, mterest, cost of suit,
attomeys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

remstatement, and any other relief the Court deems equitable and just.
 

 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 12 of 15 Trans ID: LCV20211359024

COUNT X

Request for Equitable Relief
63. Plaintiff hereby repeats and re-alleges paragraphs | through 62 as though fully set

forth herein.
64, Plaintiff requests the following equitable remedies and relief in this matter,

65, Plaintiff requests a declaration by this Court that the practices contested herein

violate New Jersey and federal law as set forth herein,

66. Plaintiff requests that this Court order the Defendants to cease and desist all
conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.

67, To the extent that Plaintiff was separated from employment and to the extent that
the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back

pay and front pay,

68, Plaintiff requests, that in the event that equitable reinstatement and/or equitable
back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the Plaintiff.

69. Plaintiff requests that the Court equitably order the Defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees,

70, Plaintiff requests that the Court order the Defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.

 
Case L21-cy-13430-RBK-KMW. Document 1-2 Filed 07/08/21 Page 38 of 46 PagelD. 43

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 13 of 15 Trans ID; LCV20211359024

71. Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just,

 

| WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and
in the alternative, together with compensatory damages, punitive damages, liquidated damages,
interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front

pay, equitable reinstatement, and any other relief the Court deems equitable and just.

COSTELLO & MAINS, LLC

 

By: _ // Kevin M. Costello
| | Dated: June 3, 2021 Kevin M. Costello

 

13

 

 
 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 14 of 15 Trans ID: LCV20211359024

DEMAND TO PRESERVE EVIDENCE
il, All Defendants are hereby directed and demanded to preserve all physical and
electronic information pertaining in any way to Plaintiff's employment, to Plaintiff's cause of
action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,
but not limited to, electronic data storage, closed circuit TV footages, digital images, computer
images, cache memory, searchable data, emails, spread sheets, employment files, memos, text
messages and any and all online social or work related websites, entries on social networking
sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information
and/or data and/or things and/or documents which may be relevant to any claim or defense in this
litigation,
en Failure to do so will result in separate claims for spoliation of evidence and/or for
appropriate adverse inferences.
COSTELLO & MAINS, LLC
By: __/s/ Kevin M. Costello
Kevin M, Costello
JURY DEMAND
Plaintiff hereby demands a trial by jury.

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costella
Kevin M. Costello

 
 

 

GLO-L-000501-21 06/03/2021 3:49:46 PM Pg 15 of 15 Trans ID: LCV20211359024

RULE 4:5-1 CERTIFICATION
1. Tam licensed to practice law in New Jersey and am responsible for the captioned
matter,
va Tam aware of no other matter currently filed or pending in any court in any

jurisdiction which may affect the parties or matters described herein.

COSTELLO & MAINS, LLC

By: __4/ Kevin M. Costello
Kevin M, Costello

DESIGNATION OF TRIAL COUNSEL
Kevin M. Costello, Esquire, of the Jaw firm of Costello & Mains, LLC, is hereby-
designated tral counsel,

COSTELLO & MAINS, LLC

By: /s/ Kevin M. Costello
Kevin M. Costello

 
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 41 of 46 PagelD: 46

EXHIBIT A - AFFIDAVIT
OF SERVICE
   

Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 42 of 46 PagelD: 47
GLO-L-000501-21 06/22/2021 5:36:39 PM Pg 1 of 1 Trans ID: LCV20211497984

 

 

 

 

 

LEVITICUS GILLIS Plaintiff Superior Court of New Jersey

vs. Law Division
AW HOLDINGS, LLC D/B/A BENCHMARK __ Defendant Gloucester County
HUMAN SERVICES, ET AL Docket Number: GLO-L-000501-21
Person to be served (Name & Address):
A.W. HOLDINGS LLC D/B/A BENCHMARK HUMAN SERVICES AFFIDAVIT OF SERVICE
ni ail (For Use by Private Service)
WEST TRENTON, NJ 08628 | | |
Attorney: ll | | ll | | | | | |
KEVIN COSTELLO, ESQ. $T$2021016968

 

Cost of Service pursuant to R. 4:4-3(c)
$

Papers Served: Letter, Summons, First Amended Complaint, Demand to Preserve Evidence, Rule 4:5-1 Cerlification. CIS, Track
Assignment Notice, Plaintiff's First Set of Intarrogatories Directed to Defendants, Plaintiffs First Request For Productlon Of
Documents, Certification and Lawyers Referral List

 

 

 

Service Data:

Served Successfully__ X Not Served. Date:_6/9/2021 Time:_3:36 am Atternpts:
Delivered a copy to him / her personally Name of Person Served and relationship / title:
Left a copy with a competent household .
member over 14 years of age residing Athalia Alvarenaa
therein

Managing Agent At R A Office

X Left a copy with a person authorized to
accept service, @.g. managing agent,
registered agent, etc.

Description of Person Accepting Service:
Sex.F Aga:_32 Height: 5'3"_ Weight: 160 Skin Color: Brown Hair Color: Dark Brown

Comments or Remarks:

Server Data:

21 1, Sharon McCabe Villa, was at the time of service a
competent adult not having a direct Interest int
tigation. | declare under penalty of perjury thay the

HEAL If, 4

 

 
       

Signature of Process Server Date
mda Rose Chirichello
, Reman rust 1 Rte
State of New se : \ Bayville, NJ 08721
\ Cameession Expires 3/13/2023 , (908) 688-1414
Our Job Serial Number: STS-2021016968

aan oe eae Ref: NA
eR: _ odadtibre ae :
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 43 of 46 PagelD: 48

EXHIBIT A - CIVIL CASE
INFORMATION
STATEMENT
 

 

 

GLO-L-000501-21 05/05/2021 12:46:17 PM Pg 1 of 1 Trans ID: LCV20211135619

Civil Case Information Statement

 

   

 

alt DOEKStA C0005 O12 IN Gig
Case Caption: GILLIS LEVITICUS VS AW HOLDINGS, LLC Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES |
D/B /A BENG Document Type: Complaint with Jury Demand
’ Case Initlation Date: 05/05/2021 Jury Demand: YES - 6 JURORS
Attorney Name: KEVIN MICHAEL COSTELLO Is this a professional malpractice case? NO
Firm Name: COSTELLO & MAINS, LLC Related cases pending: NO / |
Address: 18000 HORIZON WAY STE 800 Nf yes, list docket numbers; :
MT LAUREL NJ 080544319 Do you anticipate adding any parties (arising out of same |
Phone: 8567279700 ' transaction or occurrence)? NO

Name of Party: PLAINTIFF : GILLIS, LEVITICUS

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged by: LEVITICUS GILLIS? NO . |

(i known): Unknown

 

 

 

fe THE INFORMATION PROVIDED ON THIS FORM CANNOL HE INTRODUCED INTO, EVIDENGHA
. CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE |S APPROPRIATE FOR MEQ)ATION

Do parties have a current, past, or recurrent relationship? YES

if yes, is that relationship: Employer/Employee ,

Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommadations? NO
"If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

, Please check off each applicable category; Putative Class Action? NO Title 597 NO Consumer Fraud? NO

 

 

! certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from ail documents submitted in the future in accordance with Rule 1:38-7(b)

05/05/2021 . /s/ KEVIN MICHAEL COSTELLO
Dated . Signed

 

 
Case 1:21-cv-13430-RBK-KMW Document 1-2 Filed 07/08/21 Page 45 of 46 PagelD: 50

EXHIBIT A - TRACK
ASSIGNMENT NOTICE
 

 

 

 

GLO L 000501-21° 05/06/2021 4:27:38 AM Pg 1 of 1 Trans ID: LCV20211142131

GLOUCESTER COUNTY COURTHOUSE
GLOUCESTER COUNTY CIVIL DIVISION
1 WORTH BROAD ST
WOODBURY NJ 08096
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (856) 878-5050
COURT HOURS 8:30 AM - 4:30 PM

DATE: MAY 05, 2021
RE; GILLIS LEVITICUS VS AW HOLDINGS, LLC D/B /A BENC
DOCKET; GLO L -000501 21

THE ABOVE CASE HAS BEEN ASSIGNED TO; TRACK 3.

DISCOVERY IS 450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: KON SAMUEL J. RAGONESE

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 101
AT: (856) 878-5050 EXT 15265.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2,
ATTENTION:

ATT; KEVIN M. COSTELLO

COSTELLO & MAINS, LLC

1B000 HORIZON WAY STE B00

MT LAUREL NJ 08054-4319

ECOURTS

Case 1:21-cv-13430-RBK-KMW_ Document 1-2 Filed 07/08/21_ Page 46 of 46 PagelD: 51
